      Case
      Case 1:20-cr-00274-DLC
           1:20-cr-00274-DLC Document
                             Document 12
                                      11 Filed
                                         Filed 07/13/20
                                               07/10/20 Page
                                                        Page 1
                                                             1 of
                                                               of 1
                                                                  1




July 10, 2020


                                              MEMO ENDORSED
VIA ECF

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Luis Medina, 20 CR 274 (DLC)

Dear Judge Cote:

        At the last conference, at the parties’ request, the Court scheduled a change-of-
plea hearing for July 16, 2020. The parties, however, need additional time before Mr.
Medina can enter a guilty plea and, as such, we ask that the change-of-plea hearing be
removed from the Court’s calendar. The parties will alert the Court as soon as we are
ready to schedule Mr. Medina’s guilty plea.



Thank you.                                The July 16, 2020 hearing is adjourned. By
                                          Friday, July 17, 2020, the parties shall submit
                                          a status letter that shall include a proposed
                                          date to reschedule the July 16 hearing.
                                          7.13.2020.
Respectfully submitted,

                /s/
Julia Gatto
Assistant Federal Defender
Tel: (212) 417-8750




cc:    AUSA James Ligtenberg (via ECF)
